Case 1:21-cv-01053-JDT-jay Document1 Filed 04/09/21 Pageilof5 PagelD1

Pro Se I (Rev. 12/16) Complaint for a Civil Case

 

UNITED STAT

Tyler Hines
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Lf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
~-V-

Blue Cross Blue Shield

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

RE
Or
ES DISTRICT COURT Sven By
for the Ap
District of mh Ro J 2021
? Mas - Ga
Division w.5,0i " ret ui 8rk
nr Ckson

) Case No.
) (to be filled in by the Clerk’s Office)
)
)
Jury Trial: (check one) [_] Yes [X] No
)
)
)
)
)
)
)
)
)

COMPLAINT FOR A CIVIL CASE

I The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Street Address
City and County

TylerHines
1270 Crofton St.
Brownsville, Haywood

 

 

State and Zip Code
Telephone Number
E-mail Address

TN, 38012

 

901-459-0176 |

 

tylerhines1 @gmail.com

 

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.
Case 1:21-cv-01053-JDT-jay Document1 Filed 04/09/21 Page 2of5 PagelD 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[><] Federal question [-] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Settling Defendants violated Sections 1 and 2 of the Sherman Antitrust Act, 15 U.S.C. §§ 1-2, in
addition to state law(s), by illegally entering into a geographic market allocation agreement prohibiting
competition in the market for health insurance and administration of Commercial Health Benefit
Products in the United States and its territories, as well as agreeing to other means of restricting
competition in the market for health insurance and administration of Commercial Health Benefit
Products

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) Tyler Hines , is a citizen of the

 

State of (name) TN

 

b. If the plaintiff is a corporation
The plaintiff, (name) . , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , iS a Citizen of

 

the State of (name) . Or is a citizen of

 
Case 1:21-cv-01053-JDT-jay Document1 Filed 04/09/21 Page 3of5 PagelD 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Blue Cross Blue Shield

 

 

PO Box 91393

 

Seattle, King

 

WA, 98111
1 (888) 681-1142 . _—
info@BCBSsettlement.com

 

DAN LAYTIN KIRKLAND & ELLIS LLP

 

Settling Attorneys

 

 

300 N. LaSalle St.

 

Chicago, Cook
IL 60657
GB 12) 862-4137

 

 

BCBSsettlement@kirkland.com

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-01053-JDT-jay Document 1 Filed 04/09/21 Page4of5 PagelD4

Pro Se | (Rev. 12/16) Compiaint for a Civil Case

(foreign nation)

 

 

b. If the defendant is a corporation
The defendant, (name) Blue Cross Blue Shield ; , is incorporated under
the laws of the State of (name) Washington , and has its

 

principal place of business in the State of (name) Tennessee

 

Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

their was a loss of life that occurred as a direct result of BlueCross Blue Shield's conduct and
now I'm at a loss of consortium.

iil. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

My mom was diagnosed with Stage 4 breast cancer when it was to late as a result of Bluecross Blue Shield
negligence in violating antitrust laws by entering into an agreement not to compete with each other and to limit
competition among themselves in selling health insurance and administrative services for health insurance, now
she's dead and I hurt everyday as a result of the negligence on their behalf because she lost her insurance due to
her not being able to pay her premium when the research shows that had they not undertaken in the darkest of
practices things would have been avoided since it could have been affordable which could have prevented her
painful death in the end.

 

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.
Case 1:21-cv-01053-JDT-jay Document1 Filed 04/09/21 Page5of5 PagelID5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I ask the court for 3 million dollars in damages and simply ask the court for relief in the future by BCBSA and
Settling Individual Blue Plans eliminating and no longer enforcing the National Best Efforts Requirement.
Further, BCBSA and Settling Individual Blue Plans will not adopt or implement any equivalent requirement or
any rule in any future License Agreement or Membership Standard that imposes a cap, ratio, or other
quantitative limit on a Settling Individual Blue Plan’s non-Blue-Branded healthcare business outside of its
Service Area. I contend that | am entitled to actual damages, treble damages, and injunctive relief for loss or
damage, and threatened loss or damage, as a result of violations of the laws as alleged in the Subscriber Actions,
arising from Settling Defendants’ conduct

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: ; 04/09/2021

i _— ‘

Signature of Plaintiff
Printed Name of Plaintiff Tyler Hines

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

Telephone Number
E-mail Address

 
